SUB-ITEM 77C:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On December 1, 2011, a Special Meeting of Shareholders of FBP Value Fund and FBP Balanced Fund (the “Funds”) was held for the purpose of voting on the following Proposals: Proposal 1: To replace the fundamental investment limitations of the FBP Value Fund and the FBF Balanced Fund with new updated fundamental investment limitations: 1a. To amend the fundamental investment limitation with respect to borrowing money and issuing senior securities (i) To amend the fundamental investment limitation with respect to borrowing money (ii) To amend the fundamental investment limitation with respect to issuing senior securities 1b. To eliminate the fundamental investment limitation with respect to acquiring foreign securities 1c. To amend the fundamental investment limitation with respect to purchasing and selling commodities and put and call options 1d. To eliminate the fundamental investment limitation with respect to purchasing shares of other investment companies 1e. To eliminate the fundamental investment limitation with respect to amounts invested in one issuer 1f. To amend the fundamental investment limitation with respect to concentrating investments in a particular industry or group of industries 1g. To amend the fundamental investment limitation with respect to investing in real estate and oil, gas or other mineral exploration or development programs 1h. To amend the fundamental investment limitation with respect to underwriting securities 1i. To amend the fundamental investment limitation with respect to loans 1j. To eliminate outdated fundamental investment limitations not required by law Proposal 2: To replace the fundamental investment objectives of the FBP Value Fund with a new non-fundamental investment objective Proposal 1 and Proposal 2 were approved by shareholders of each of the Funds.The results of the voting were as follows: A total of 1,270,060 shares of the FBP Value Fund were entitled to vote on each Proposal.A total of 635,030 shares constitute a quorum of voters for purposes of the Proposal.A total of 757,407 shares of the FBP Value Fund were voted, representing 59.64% of total shares. A total of 2,675,760 shares of the FBP Balanced Fund were entitled to vote on the Proposal.A total of 1,337,880 shares constitute a quorum of voters for purposes of the Proposal.A total of 1,709,174 shares of the FBP Balanced Fund were voted, representing 63.88% of total shares. If a quorum (more than 50% of the outstanding shares of a Fund) is present at the Meeting, the vote of a majority of the outstanding shares of each Fund is required to approve the proposal to replace the Funds’ fundamental investment limitations (Proposal 1) and the vote of a majority of the outstanding shares of the FBP Value Fund is required to approve the proposal to replace that Fund’s fundamental investment objectives.The vote of a majority of the outstanding shares of a Fund means the vote of the lesser of (1) 67% or more of the shares present or represented by proxy at the Meeting, if the holders of more than 50% of the outstanding shares are present or represented by proxy, or (2) more than 50% of the outstanding shares. FBP VALUE FUND Proposal 1: The shareholders approved the proposal to replace the FBP Value Fund’s fundamental investment limitations with new updated fundamental investment limitations: 1(a)(i)Borrowing Money Number of Shares For Against Abstain 0 1(a)(ii) Issuing Senior Securities Number of Shares For Against Abstain 0 1(b) Acquiring Foreign Securities Number of Shares For Against Abstain 0 1(c) Purchasing and Selling Commodities and Put and Call Options Number of Shares For Against Abstain 0 1(d) Purchasing Shares of Other Investment Companies Number of Shares For Against Abstain 0 1(e) Amounts Invested in One Issuer Number of Shares For Against Abstain 0 1(f) Concentrating Investments in a Particular Industry or Group of Industries Number of Shares For Against Abstain 0 1(g) Investing in Real Estate and Oil, Gas or Other Mineral Exploration or Development Programs Number of Shares For Against Abstain 0 1(h) Underwriting Securities Number of Shares For Against Abstain 0 1(i) Loans Number of Shares For Against Abstain 0 1(j) Eliminate Outdated Fundamental Limitations Not Required by Law Number of Shares For Against Abstain Proposal 2: The shareholders approved the proposal to replace the fundamental investment objectives of the FBP Value Fund with a new non-fundamental investment objective. Number of Shares For Against Abstain 0 FBPBALANCED FUND Proposal 1: The shareholders approved the proposal to replace the FBP Balanced Fund’s fundamental investment limitations with new updated fundamental investment limitations: 1(a)(i) Borrowing Money Number of Shares For Against
